                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

GREG STEVENS                                              CIVIL ACTION NO. 19-0452

                                                          SECTION P
VERSUS
                                                          JUDGE TERRY A. DOUGHTY

ANN JOHNSON, ET AL.                                       MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Greg Stevens’ claims

are DISMISSED as frivolous and for failing to state claims on which relief may be granted.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s request

for dismissal of all charges is DISMISSED WITHOUT PREJUDICE to Plaintiff’s right to

pursue habeas corpus relief after he exhausts all available state court remedies.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s motion

for a preliminary injunction, [Doc. # 17], is DISMISSED AS MOOT.

       MONROE, LOUISIANA, this 16th day of August, 2019.



                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
